Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features: 
garbage collection method for a data storage device, comprising: entering a background mode from a foreground mode; selecting a plurality of source data blocks from a plurality of in-use data blocks; dividing a mapping table stored in a non-volatile storage medium of the data storage device into a plurality of sub-mapping tables, storing the plurality of sub-mapping tables in the non-volatile storage medium of the data storage device, and selecting one of the sub-mapping tables from the non-volatile storage medium as a target sub-mapping table, wherein the target sub-mapping table is used to manage one of the source data blocks, and a size of the target sub-mapping table is larger than or equal to a size of a source data block.

Related prior art include:
US 9,858,008 (LIU et al) teaching method of transferring contiguous blocks of data between a host storage and a flash memory, comprising: receiving from a host at a flash controller a host command that specifies a contiguous set of LBAs and specifies a corresponding sub-section of an LBA to PBA mapping table; fetching the sub-section of the LBA to PBA mapping table from the host and storing the sub-section in a sub-mapping table in the flash controller.

US 9,218,280 (Zhang et al) teaching operation method of a non-volatile memory apparatus, comprising: dividing a mapping table in a main memory of the non-volatile memory apparatus into a plurality of sub-mapping tables according to the logical addresses groups; selecting at least one corresponding sub-mapping table from the sub-mapping tables according to a logical address of the access command by the non-volatile memory apparatus, if the at least one corresponding sub-mapping table containing said logical address of the access command is required to be rebuilt, rebuilding the at least one corresponding sub-mapping table after said at least one corresponding sub-mapping table containing said logical address of the access command is selected.

However, none of the prior art of record teaches or renders obvious the features as recited in the claims, taken in light of the disclosure, specifically:
selecting a destination data block from a plurality of spare data blocks; sequentially copying a plurality of valid data stored in the source data blocks to the destination data block; updating a correspondence relationship of the copied valid data in the target sub-mapping table from the source data blocks to the destination data block; determining the correspondence relationship of the data stored in the target sub-mapping table has been not completely updated; selecting another destination data block from the spare data blocks to copy the remaining valid data from the source data blocks to another destination data block until the target sub-mapping table has been completely updated; and recovering one of the source data blocks as a spare data block when the one of the source data blocks does not contain any valid data..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136